Citation Nr: 1009912	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-37 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left knee, secondary to service-connected degenerative 
disease of the right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, denying service connection for 
degenerative arthritis of the left knee.  In January 2007, 
the Veteran submitted a notice of disagreement and 
subsequently perfected his appeal in November 2007.


FINDING OF FACT

The competent medical evidence of record does not indicate 
that the Veteran's degenerative arthritis of the left knee is 
the result of a disease or injury in service or due to his 
service-connected degenerative disease of the right knee.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service, arthritis may not be presumed to be, and a left knee 
disability is not proximately due to, the result of, or 
aggravated by a service-connected disability.  See 
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to the initial adjudication of 
the Veteran's claim, a letter dated in July 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

Additionally, the July 2006 letter informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private treatment records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  Notably, in July 2006, the Veteran 
submitted a VCAA notice response form indicating that he had 
no other information or evidence to give VA.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when there is 
(1) evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA 
examination for his left knee in November 2006, and the 
results from that examination have been included in the 
claims file for review.  The examination involved a thorough 
examination of the Veteran and an opinion that was supported 
by sufficient rationale, and is consistent with the other 
medical evidence of record.  Therefore, the Board finds that 
the examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  Given the foregoing, the Board finds that the VA 
has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the Veteran's claim of entitlement to service connection for 
a left knee disability, secondary to his service-connected 
right knee disability.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from a left 
knee disability that is the result of his service-connected 
degenerative disease of the right knee.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain diseases, such as arthritis, 
become manifest to a degree of 10 percent or more within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may alternatively be established on a 
secondary basis for a disability which is proximately due to, 
or the result of, a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2009).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 39 C.F.R. § 3.310(b) (2009); Allen v. 
Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

The Veteran has not alleged that his left knee disability is 
directly related to service.  The service treatment records 
do not contain any reference to treatment or diagnosis of the 
left knee.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002).  
Additionally, there is no indication that the Veteran was 
treated for or diagnosed with arthritis of the left knee 
within a year of service so as to support a grant of service 
connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  No competent medical evidence has directly 
related the Veteran's left knee disability to military 
service.  Accordingly, the basis for a grant of service 
connection on a direct or presumptive basis is not presented.

A review of the medical evidence of record shows that the 
Veteran has a current left knee disability.  The Veteran has 
sought treatment for left knee pain on multiple occasions.  
Additionally, private treatment records indicate that the 
Veteran has been diagnosed with arthritis of the left knee.  
See S. J. M. H. S. treatment record, October 2003.  Thus, the 
first element of Wallin is met.  

Additionally, a review of the claims file indicates that the 
Veteran is service connected for degenerative disease of the 
right knee.  Thus, the second element of Wallin is met.

The remaining question is whether a medical nexus exists 
between the Veteran's current arthritis of the left knee and 
his service-connected degenerative disease of the right knee.

The Veteran was afforded a VA examination in November 2006.  
At that time, the examiner noted the Veteran's complaints of 
pain, swelling, and locking up in both knees.  He noted that 
the Veteran takes 15 to 20 pain pills per week, uses a brace 
on the right knee about 10 to 12 days a month, and uses a 
cane in the right hand about 2 to 3 days a week.  He also 
observed that the Veteran had a slight limp favoring the 
right knee.  He indicated that x-rays taken in August 2006 
showed degenerative arthritis of both knees.  The examiner 
diagnosed the Veteran with left knee pain of unknown 
etiology.  Noting that the Veteran only had a very slight 
limp and that his overall lower extremity and body mechanics 
did not appear to be significantly altered, he concluded that 
the Veteran's left knee disability was "totally unrelated" 
to his right knee disability.  The examiner added that it was 
less likely than not that the Veteran's left knee disability 
was caused by or a direct results of events which occurred 
while he was on active duty.  As such, the medical nexus 
element of Wallin is not met.

As referenced above, the Board is aware that the Veteran may 
alternatively be granted service connection for a nonservice-
connected disability which is aggravated by a service-
connected disability.  See Allen, supra.  However, the Board 
finds that there is no medical evidence to indicate that the 
Veteran's nonservice-connected left knee disability was 
aggravated by his service-connected right knee disability.  
Although the November 2006 VA examiner did not specifically 
discuss aggravation, the Board finds that his absolute 
language ruled out aggravation as well as direct causation.  
Notably, the examiner stated that the Veteran's left knee 
disability was "totally unrelated" to his service-connected 
right knee disability.  The examiner did not merely state 
that the Veteran's right knee disability did not cause his 
left knee disability.  Rather, he stated that they were in no 
way connected.  In using such unqualified language, the Board 
finds that the examiner intended to discount any claim of 
aggravation of the nonservice-connected left knee disability 
by the service-connected right knee disability, in addition 
to any claim of direct causation.  The Board notes that the 
examiner went on to say that it was less likely than not that 
the Veteran's left knee disability was "caused by or a 
direct result of events which occurred while he was on active 
duty."  Although this statement alone does not appear to 
rule out aggravation, the Board finds the previous statement 
that the two knee disabilities were "totally unrelated" to 
be sufficient to eliminate the possibility that the Veteran's 
right knee disability aggravated his left knee disability.  
Thus, service connection cannot be granted on the basis of 
aggravation of a nonservice-connected disability by a 
service-connected disability.

In this case, the only evidence which purports to relate the 
Veteran's left knee disability to his service-connected right 
knee disability consists of the statements of the Veteran and 
his representative.  However, it is now well established that 
laypersons, such as the Veteran and his representative, 
without medical training are not competent to relate those 
symptoms to a specific etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2009) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  While the Veteran can describe what he 
experiences, he is not able to provide competent evidence as 
to the etiology of his left knee disability.  His assertions 
are accorded less weight than the competent medical evidence, 
the November 2006 VA examiner's opinion, that is against his 
claim.  Competent evidence linking the Veteran's left knee 
disability to a service-connected disability is lacking in 
this case.

Accordingly, the Board finds that the claim of entitlement to 
service connection for degenerative arthritis of the left 
knee, secondary to service-connected degenerative disease of 
the right knee, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
see also Ortiz, supra.


ORDER

Entitlement to service connection for degenerative arthritis 
of the left knee, secondary to service-connected degenerative 
disease of the right knee, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


